Opinion op the Court by
Judge Peters:
A judgment was recovered by Peeler in tbe quarterly court of Calloway county against appellants for $77.78, and tbis suit was brought in tbe Circuit Court of Calloway county by Peeler’s assignee against said party for a discovery, and to garnishee debts alleged to be owing to some one of tbe defendants by other persons.
There is no allegation in tbe petition that appellants own any rea.1 estate in tbis Commonwealth subject to said debt, and tbe quarterly court could have afforded all tbe relief claimed in tbe petition, and tbe allegations of tbe petition are not sufficient under Sec. 474 of Civil Code, to give tbe Circuit Court jurisdiction.
Wherefore the judgment dismissing tbe petition is affirmed.